Citation Nr: 1212122	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 19, 2010, and in excess of 70 percent on and after March 19, 2010.  

2.  Entitlement to an effective date earlier than March 19, 2010, for a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, granting service connection for PTSD with depression and anxiety and assigning a 50 percent rating therefor, effective from December 2006.  This appeal also originates from a rating decision of April 2010 in which the RO found the Veteran entitled to a TDIU, effective from March 2010.  In addition, the RO in April 2010 increased the rating assigned for PTSD from 50 percent to 70 percent, effective from March 19, 2010.  

In his substantive appeal of September 2011, the Veteran requested a videoconference hearing before the Board.  That proceeding was thereafter scheduled to occur in January 2012, but despite having been furnished advance notice of the date, time, and location of the scheduled hearing, the Veteran failed without excuse to appear for his hearing.  He nevertheless submitted additional documentary evidence to the Board later in January 2012, along with a written waiver for its initial consideration by the RO.  The Board will therefore proceed to adjudicate the matters at issue on the basis of the evidence now of record.  


FINDINGS OF FACT

1.  During the period from December 29, 2006, to March 18, 2010, the Veteran's PTSD was productive of range of scores on the Global Assessment of Functioning (GAF) scale approximating 50, with symptoms and findings denoting occupational and social impairment with deficiencies in most areas which more closely approximate the criteria for a 70 percent rating, but none greater. 




2.  During the period on and after March 19, 2010, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, but not total social and industrial impairment.  

3.  The schedular criteria for rating of the Veteran's PTSD are adequate for evaluation of the specific manifestations resulting for his disorder and the corresponding level of impairment. 

4.  An informal claim for TDIU entitlement was received by VA on December 29, 2006, and the Veteran is shown to have become entitled to a TDIU as of that date.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment on an initial rating of 70 percent, but none greater, for PTSD for the period from December 29, 2006, to March 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for the assignment on an initial rating in excess of 70 percent for PTSD for the period on and after March 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2011).

3.  The criteria for the assignment of an effective date of December 29, 2006, but none earlier, for TDIU entitlement have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Before addressing the merits of the Veteran's claims for initial rating and TDIU, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  To the extent that the benefits sought on appeal are herein granted, the need to ascertain whether full VCAA compliance has been achieved is obviated.  As to that portion of the appeal denied, it is evident that the notification obligation in this case as to the underlying issue of entitlement to service connection for PTSD was accomplished by way of a single item of correspondence, dated in May 2007, which was mailed to the Veteran by the RO.  VCAA notice pertaining to the TDIU claim was provided to the Veteran in June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was provided to the Veteran prior to the initial adjudication of the claims at issue, in accord with Pelegrini.  Moreover, the claim for initial rating herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The U.S. Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudications, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to his PTSD during the course of this appeal.  The focus of all of the examinations was the nature and severity of the disorder evaluated at that time, and the reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  Those evaluation are adequate because they fully describe the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorder(s) at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claim for Initial Rating of PTSD

Service connection for PTSD with depression and anxiety was granted by RO action in February 2008, at which time a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from December 29, 2006.  By further rating action in April 2010, the RO increased the rating assigned for that disorder from 50 percent to 70 percent as of March 19, 2010.  Inasmuch as the Veteran timely appealed the RO's initial rating action in February 2008, the issue now before the Board is the question of whether an initial or staged rating in excess of 50 percent is assignable for PTSD prior to March 19, 2010, and whether a rating  in excess of 70 percent is for assignment for PTSD on and after March 19, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged"). 

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

Through the instant appeal, the Veteran argues that there is little, if any, difference in the evaluation of the severity of his PTSD between VA examinations conducted in 2008 and 2010, the latter of which he notes prompted the RO to increase the rating assigned therefor to 70 percent.  He therefore contends that a 70 percent evaluation should be assigned from December 29, 2006, the date of the VA's receipt of his original claim for service connection for PTSD.  The Board concurs.  

The Veteran's entitlement to disability benefits from the Social Security Administration is documented to date to December 1991, due exclusively to a back disorder.  

Beginning in 2006, treatment for PTSD was initiated, with initial evaluation in April 2006 yielding a GAF score of 70.  Group therapy followed, during which evaluations indicated a range of GAF score from 62 to 69 through January 2008.  

On a VA examination in January 2008, findings then shown yielded a pertinent diagnosis of PTSD which the VA examiner described as moderate, and for which a GAF scale score of 51 was assigned.  The GAF of 51, however, is the lowest possible score for moderate symptoms, given that the score of 50 is consistent with serious impairments both socially and occupationally.  The narrative findings provided denote better than average occupational adjustment through 1991, due largely to an aggressive personality, but significant problems in social and family relationships were identified.  The Veteran has not worked since 1991 and by his own account conducts his relationships with his spouse and lone remaining child as a drill sergeant commanding his troops.  His home life was described as extremely isolated, with only even limited contact with his spouse.  He was further noted to be emotionally combative with family members and had little if any contact with others.  The VA examiner determined that the Veteran was "quite impaired" socially.  

Questionnaires prepared by the Veteran and his spouse in May 2009 denote significant PTSD symptomatology, including assessments by the Veteran's spouse that extreme problems of the Veteran were presented by such things as a lack of interest in previously enjoyed activities, social isolation, sleeping ability, and emotional numbness.  

VA examination in March 2010 culminated in an assessment of PTSD, moderate to severe, and there was noted to be a resultant major depressive disorder, also moderate to severe.  An overall GAF score of 46 was assigned, with the examiner noting that the PTSD was 44 and the major depression was 48.  

Further VA treatment, primarily involving group therapy, is shown in 2010 and 2011.  During that period, the GAF scores assigned ranged from 55 to 62. 

The record reflects that varying assessments, including GAF scores, relating to the Veteran's PTSD have been entered during the pertinent period from December 2006 to the present.  The GAF scores assigned by treating medical professionals tend to be higher than those by medical professionals tasked with conducting VA compensation examinations and, the scores are at their highest level early in the diagnostic and treatment phases, prior to December 2006.  That notwithstanding, the degree of social impairment from that described on VA examinations in 2008 and 2010 is virtually identical.  His spouse has provided input as to the significance of his PTSD symptoms and, he has consistently identified his suicidal and/or homicidal thoughts dating to December 2006 and prior thereto.  Given the degree to which the level of social inadaptability was then described by the VA examiner to be the result of service-connected PTSD, the Board resolves reasonable doubt and finds that the disability picture presented from December 29, 2006, to March 18, 2010, more nearly approximates the criteria for the assignment of a 70 percent evaluation under DC 9411 throughout.  There is no showing of total social and industrial impairment, warranting a 100 percent schedular evaluation at any point from December 29, 2006, to the present.  To that extent, a schedular evaluation of 70 percent, but none greater, is for assignment from December 29, 2006, to March 18, 2010, and no schedular evaluation in excess of 70 percent is for assignment on and after March 19, 2010.  Fenderson, supra.  

Lastly, a determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected psychiatric disability of PTSD is clearly accounted for under DC 9411, which provides, as here, a 70 percent rating where there is fair amount of social and industrial impairment, but not total impairment.  There is otherwise no indication in the record that DC 9411 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further. 

In all, the record supports the assignment of an initial rating of 70 percent rating for PTSD throughout the pendency of the claim, i.e., since December 29, 2006, but no schedular or extraschedular rating in excess of 70 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, Fenderson, supra. 

Earlier Effective Date for a TDIU

The record reflects that the Veteran claimed TDIU entitlement by his September 2008 application therefor, with the RO effectuating a denial of such claim by its rating decision of July 2009.  A timely appeal followed, and by its rating action in April 2010, the RO found the Veteran entitled to a TDIU, effective from March 19, 2010.  By this appeal, the Veteran argues that he is entitled to an effective date earlier than a TDIU, citing the severity of his service-connected psychiatric and other disabilities.  The Board agrees and assigns an effective date of December 29, 2006, for TDIU entitlement.  

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1).  The only exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish an intent on the part of the veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

In the matter at hand, service connection has been established for multiple disabilities, including PTSD with depression and anxiety, evaluated as 70 percent disabling from December 2006; tinnitus, evaluated as 10 percent disabling since May 1996; and hearing loss, evaluated as 0 percent disabling since May 1997.  Service connection has also been established for ischemic heart disease, but only since March 2010.  For the period from December 2006 to March 18, 2010, a combined 70 percent remained in effect.  

Review of the record indicates that, prior to entry of his September 2008 TDIU application, the Veteran submitted to VA in December 2006 his claim for PTSD, which was followed by entry of a detailed statement, received by VA on May 23, 2007, in which he described the service origin of his PTSD and the effects of his PTSD on his life and everyday activities.  Although he does not therein reference TDIU entitlement, the allegations advanced in that document are consistent with his intention to seek VA compensation for unemployability resulting from his PTSD.  To that end, an informal claim for TDIU entitlement dating to December 29, 2006, is conceded.  

Hence, as of December 29, 2006, the schedular requirements of § 4.16(a) are met.  The question thus presented by this appeal is whether the Veteran was during the pendency of his claim unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Information now of record is to the effect that the Veteran earned a general equivalency diploma while on active duty and also completed some college level courses at Indiana University following service.  He was previously employed through 1991 in various jobs, including as a carpet salesman, warehouseman, computer programmer, marketing supervisor, and information technology director.  Employment was reportedly discontinued in 1991 following injuries to the back sustained in a motor vehicle accident.  

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 70 percent disabling prior to October 2010 signifies recognition by VA that there was present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

It, too, is noted that by definition, a 70 percent rating for psychiatric disablement contemplates occupational and social impairment in deficiencies in most areas and a 10 percent rating for tinnitus further limits his industrial capacity.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which in combination are found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established as of December 29, 2006.  


ORDER

An initial rating of 70 percent, but none greater, for PTSD is assigned for the period from December 29, 2006, to March 18, 2010.  

An initial rating in excess of 70 percent for PTSD on and after March 19, 2010, is denied.  

An effective date for TDIU entitlement of December 29, 2006, but none earlier, is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


